Citation Nr: 1716350	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-29 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for status post right medial meniscectomy, currently rated as 10 percent. 

2.  Entitlement to an increased evaluation for right knee osteoarthritis, currently rated as 10 percent.

3.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and R.M.

ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

These matters were previously remanded by the Board in July 2015 to schedule a hearing.  The Veteran and R.M. testified before the undersigned Veterans Law Judge (VLJ) at a hearing in November 2015.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the right knee issues on appeal, the Board finds that the September 2010 VA examination report of record is not adequate.  The Veteran reported moderate flare-ups weekly lasting 1-2 days, but the examiner examiner did not adequately discuss functional loss during flare-ups.  The Court in Mitchell v. Shinseki, 25 Vet. App. 32 (2011) explained that, "when discussing the [Veteran's] functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  Id.  Under DeLuca v. Brown, an "examiner should be asked to determine whether the...joint exhibits weakened movement, excess fatigability, or incoordination...[T]hese determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement,  excess fatigability, or incoordination."  DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  As the description of the impact of the Veteran's flare-ups does not provide the level of detail required by Deluca and Mitchell, a new examination should be performed that appropriately considers flare-ups.  

Additionally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The September 2010 VA examination report does not comply with Correia.  Accordingly, the Veteran must be afforded new VA examination as to the right knee to address the deficiencies noted above.

The September 2010 examination also provided an inadequate etiological opinion regarding the left knee disability.  The examiner opined that it is less likely than not that the Veteran's left knee disability was caused by or a result of the right knee injury.  As rationale, the examiner stated that there is a high (approximately 30 percent) incidence of osteoarthritis by the age of 50, and a substantial quiescent period between the original precipitating event and the Veteran seeking medical care for his contralateral knee pain.  The examiner went on to opine that the Veteran's right knee osteoarthritis is consistent with a normal aging process, and that it is a stand-alone entity neither adjunct to nor aggravated by the left knee osteoarthritis.  The examiner thus switches to a discussion of the right knee, which is already service-connected, and does not provide a full rationale or aggravation opinion regarding the left knee, or address the Veteran's contention that shifting his weight to compensate for the right knee disabilities aggravated the left knee.  Therefore, a supplemental medical opinion regarding the left knee should be obtained.

The claims folder should also be updated to include VA treatment records compiled since July 13, 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Orlando, Florida and all associated outpatient clinics dated from July 13, 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his right knee disability.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the examiner finds that any testing is not medically necessary or is not feasible, he or she must state this finding in the examination report, with an explanation of why it is not necessary or feasible.

The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the right knee is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on repeated use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician should provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability was caused by or otherwise related to service?  

Rationale must be provided for the opinion proffered.  In providing the requested rationale, the examiner must include reference to the Veteran's testimony in his November 2015 hearing that he injured his left knee while lifting weights in a squat position, but did not seek treatment from a doctor, and that he jumped out of airplanes during service?  The examiner should also discuss an August 1981 note in the Veteran's service treatment records (STRs) of a fall on the left leg.

ii) If the answer to the first question is no, is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability was caused by OR AGGRAVATED BY (meaning worsened beyond the natural progress of the disease) the Veteran's right knee disability, to include shifting weight to the left knee to compensate for service-connected right knee disabilities?

Any opinion offered should be supported by a complete rationale.

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




